ORDER
Defendant-relator seeks supervisory writs to rescind and set aside the trial court’s denial of its motion to have a judgment declared satisfied.
Plaintiff-respondents initially filed their tort action on May 23, 1978, in the United States District Court, Eastern District of Louisiana. Defendant-relator was joined as a defendant in this federal suit on January 9,1979. The Federal Court action was subsequently dismissed for lack of jurisdiction, however, and plaintiffs filed their suit in the Civil District Court on April 3, 1980.
After plaintiffs obtained a final judgment in their favor in state court, defendant-relator tendered into the registry of the court the principal amount of the judgment, costs, and legal interest calculated from April 3,1980 (the date of judicial demand in state court).
The sole issue on our grant of certiorari is whether legal interest is due from the date of judicial demand in the state court suit, from the date of the prior demand in federal court, or, alternatively, from the date defendant-relator was joined in the federal court action.
The record and briefs considered, we rescind and set aside the trial court’s judgment denying defendant-relator’s motion for an order declaring the judgment satisfied and the appeal bond canceled. Legal *803interest on the judgment runs from the date suit was properly filed in the state court, rather than from the date of the earlier filing in federal court. See LSA-C.C. Art. 1938; LSA-R.S. 13:4203; Merchant v. Montgomery Ward & Company, 83 So.2d 920 (La.App. 1st Cir.1955); Hidalgo v. Dupuy, 122 So.2d 639 (La.App. 1st Cir.1960).
Accordingly, the trial court’s judgment denying defendant-relator’s motion is rescinded and set aside. The matter is remanded for further proceedings consistent herewith.